Citation Nr: 1615670	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to August 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for hypertension.

This matter was before the Board in March 2014, at which time it was remanded to schedule the Veteran for a Board videoconference hearing.

Thereafter, in August 2015, the appellant testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board remanded the matter for additional development in an October 2015 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's hypertension had its onset during military service or is otherwise related to such service, to include secondary to the service-connected diabetes mellitus.






CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The VA's duty to notify was satisfied through a letter dated in July 2009, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Pursuant to the Board's October 2105 remand directives, a VA examination and opinion were provided in January 2016.  An addendum opinion was obtained in March 2016.  The VA medical opinions are adequate for the purposes of the instant matter adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO issued a supplemental statement of the case in March 2016.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the August 2015 Board videoconference hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his hypertension is caused or aggravated by his service-connected diabetes mellitus.

Service treatment records are negative for complaints, treatment or diagnosis of hypertension.  Notably, in the March 1980 separation examination, hypertension was not reported.  Additionally, in the accompanying report of medical history, the Veteran denied a history of high or low blood pressure.

Post-service treatment records have been reviewed.  Notably, records dated from July 1997 to June 1998 are negative for a finding of hypertension.  Specifically, the Veteran requested a physical examination in July 1997.  At that time, he denied a history of hypertension.  There was also no diagnosis of the condition following physical evaluation.  Subsequent records dated from July 2004 demonstrate a history of hypertension.  

The report of a January 2007 VA examination for the appellant's service-connected diabetes is of record.  At that time, the Veteran reported that he had been diagnosed with hypertension since 1980.  Following examination, the examiner determined that hypertension was not due to diabetes mellitus since there was no renal involvement.  

In a medical opinion from the Veteran's private physician dated in January 2010, he noted that there was no evidence of renal damage.  In a subsequent opinion dated in April 2014, he determined that the appellant's hypertension was secondary to or linked to his diabetes mellitus.  The physician noted that it was possible for hypertension to be secondary to diabetes when there was no renal involvement.  

During the August 2015 Board videoconference hearing, the Veteran reported that he was diagnosed with hypertension in the 1980s.

The Veteran was afforded a VA examination in January 2016.  The examiner reported that hypertension was diagnosed in 2007.  However, the Veteran reported that he was diagnosed with hypertension in the 1980s while he was a patient at a diabetic clinic.  Following examination of the Veteran, the examiner determined that hypertension was less likely than not incurred in or caused by military service as there was no evidence of documentation of hypertension during service.  Further, the Veteran's retirement physical in March 1980 showed a normal blood pressure reading.

The examiner also determined that hypertension was at least as likely as not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  She reported that diabetes and hypertension shared common metabolic pathways to include insulin resistance.  Those pathways interacted and influenced each other and may even cause a vicious cycle.  She also noted that diabetes and hypertension were both end results of metabolic syndrome.  They may, therefore, develop one after the other in the same individual.  She reported that the medical records showed that the Veteran had poor blood pressure control from 2011 until the present.  Blood sugar control from 2011 until the present had been generally suboptimal and HgbA1C results from 2011 to the present were also elevated.  The records also showed the presence of microalbumin levels in the urine starting in April 2011 which was consistent as of late October 2015.  The examiner opined that micro-protein in the urine was a sign of early kidney damage.  She noted that diabetic kidney disease (diabetic nephropathy) occurred after 15 years of diabetes in 20 percent of those with the type of diabetes as the Veteran.  It is at that time that hypertension can result from the damage to the kidney related to diabetes.  

Subsequently, the Veteran was afforded a kidney examination in February 2016 by the same examiner who conducted the January 2016 VA examination for hypertension.  Following evaluation of the appellant, the examiner determined that the Veteran did not have a diagnosed kidney condition.  Thereafter, in a March 2016 addendum opinion, the examiner opined that the Veteran's hypertension was neither caused nor aggravated by the service-connected diabetes mellitus.  She noted that review of additional literature stated that hypertension caused or aggravated by diabetes was unlikely unless there was severe diabetic nephropathy, with EGFR less than 25 (stage 4-5 chronic kidney disease).  However, the Veteran does not have a diagnosed kidney condition; therefore there was no causation factor or link of the hypertension to kidney disease.  She further noted that while the appellant has had a small amount of micro-protein in his urine on a few occasions, it was not at the clinically significant level.

Analysis

While the record demonstrates that the Veteran currently suffers from hypertension, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, the January 2016 VA examiner determined that hypertension was less likely than not incurred in or caused by military service.  She noted that there was no evidence of hypertension during service.  Further, the appellant had a normal blood pressure reading at the time of the August 1980 separation examination.  Moreover, there are no medical opinions of record suggesting that hypertension is related to the appellant's period of military service.  The Board also notes that in the report of medical history at separation from military service, the Veteran denied a history of high or low pressure.  In light of the foregoing, direct service connection for hypertension is not warranted.

The Board has also considered awarding service connection on a secondary basis, however, there is no evidence suggesting that the Veteran's hypertension is proximately due to or aggravated by his service connected diabetes mellitus.  Initially, the Board notes that in the April 2014 opinion provided by the appellant's private treating physician, he opined that hypertension was secondary to the service-connected diabetes mellitus.  However, the opinion was not supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, it is assigned limited probative weight.  The Board acknowledges that in the January 2016 VA opinion, the VA examiner opined that the Veteran's hypertension was proximately due to the service-connected diabetes mellitus.  Her opinion was largely based on micro-protein in the appellant's urine, which she indicated was indicative of early kidney damage.  Thereafter, she provided a kidney evaluation in February 2016 and determined that the Veteran did not have a kidney disease.  Subsequently, she amended her answer and opined that hypertension was not caused or aggravated by the service-connected diabetes mellitus.  The conclusion reached by the examiner was based on a review of the claims file and the Veteran and was accompanied by a clear rationale and is deemed to be highly probative.  Id.   Thus, service connection on a secondary basis is not warranted.  

Finally, the Veteran is not entitled to presumptive service connection based on the finding of a chronic disease because the evidence of record fails to show that hypertension manifested to a compen sable degree within one year after his discharge from service in August 1980.  38 C.F.R. §§ 3.307(a) and 3.309(a).  The Board observes the appellant's contention that his hypertension was diagnosed in the 1980s.  However available post-service medical records do not support such finding.  In this regard, the Veteran had a physical in July 1997, at which time he denied a history of hypertension.  Additionally, the condition was not diagnosed upon physical examination.  

The Board acknowledges the Veteran's assertion that his hypertension is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's hypertension.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


